Title: To Alexander Hamilton from James McHenry, 31 December 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department 31. December 1799.
          
          I herein enclose you an appointment for Mr. Walter B. Vrooman as Second Lieutenant in the twelfth regiment of Infantry—This appointment was made some time since by the President and to operate in case of Lieut George F Harrison having declined accepting, official information of which has been received at this Office—
          You will be pleased to have the letter forwarded to Mr. Vrooman with such orders to him as you may think proper.
          I am Sir with great respect Your obedient servant
          
            James McHenry
          
          Major Genl. Hamilton
        